Order entered July 18, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01130-CV

                              CARLOS A.L. VAUGHN, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-11-13686-C

                                          ORDER
       Before the Court is appellant’s June 10, 2013 motion for an extension of time to file an

amended brief. Appellant’s amended brief was filed on May 28, 2013. Accordingly, we DENY

appellant’s motion as moot.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE